Title: To Alexander Hamilton from James McHenry, 20 May 1800
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War Department 20th. May 1800.
          
          I have received your letters of the 10 May instant.
           You will be pleased to inform Lieut Blake that his resignation has been accepted and that his pay and emoluments will cease on the last day of this Month—
          I have no objections to Lieut Wilson being Paymaster to Major Cass’s detachment or to Lieutenant Wollstonecraft being Paymaster to the Second regiment of Artillerists and Engineers—You will give the necessary information
          The Lists of promotion are — out as soon as finished shall be sent you—
          I am Sir with great respect Your obed servant
          
            James McHenry
          
          Major General Hamilton
        